Citation Nr: 1619314	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-38 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability of anomalous lumbosacral joint with scoliosis.
 
2.  Entitlement to a separate compensable rating for radiculopathy of the right sciatic nerve prior to February 9, 2012.

3.  Entitlement to a separate compensable rating for radiculopathy of the right femoral nerve prior to February 9, 2012.

4.  Entitlement to a separate compensable rating for radiculopathy of the left sciatic nerve prior to February 9, 2012.

5.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right sciatic nerve as of February 9, 2012.

6.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right femoral nerve as of February 9, 2012.

7.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left sciatic nerve as of February 9, 2012.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 9, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 40 percent for the lumbar spine disability. The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2012; a transcript of that hearing is associated with the claims file.

The Board took jurisdiction over the claim for TDIU on appeal in accordance with the United States Court of Appeals for Veterans Claims (Court)'s holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increase where the issue of unemployability is reasonably raised by the record.

The appeal was remanded for further development in April 2012.  Such has been completed and this matter is returned to the Board for further consideration.  

While this matter was on remand status a November 2014 rating decision granted service connection for bilateral lower extremity radiculopathies and TDIU with an initial entitlement date of February 9, 2012 assigned for these.  The RO assigned a 20 percent rating for the right lower extremity radiculopathy of the sciatic nerve; a 10 percent rating for the right lower extremity radiculopathy of the femoral nerve and a 10 percent rating for the left lower extremity radiculopathy of the sciatic nerve.  Because these ratings are less than total and/or do not encompass the entire appeal period, the Board has added these issues to the appellate issues.


FINDINGS OF FACT

1.  The Veteran has demonstrated pain on motion of the thoracolumbar spine, which is consistently less than 30 degrees of forward flexion; there has been no showing of ankylosis or incapacitating episodes.
 
2.  The weight of the evidence supports a finding that the Veteran's right lower extremity sciatic nerve radiculopathy manifested prior to February 9, 2012; throughout the appeal the extent of neurologic impairment has been no more than moderate.

3.  The weight of the evidence supports a finding that the Veteran's right lower extremity femoral nerve radiculopathy manifested prior to February 9, 2012; prior to March 27, 2014 the extent of neurologic impairment has been no more than mild, and as of March 27, 2014 the extent of neurological impairment has been no more than moderate.

4.  The weight of the evidence supports a finding that the Veteran's left lower extremity sciatic nerve radiculopathy manifested prior to February 9, 2012; throughout the appeal the extent of neurologic impairment has been no more than mild.

5.  The service connected lumbar spine disability and associated radiculopathies are not shown to preclude the Veteran from securing and following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 40 percent for a lumbar spine disability of anomalous lumbosacral joint with scoliosis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2015).

2.  The criteria for entitlement to a rating of 10 percent for right lower extremity sciatic nerve radiculopathy manifested prior to February 9, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.71a, 4.124a Diagnostic Code (DC) 5243, 8520, 8526 (2015).

3.  The criteria for entitlement to a rating of 10 percent for right lower extremity femoral nerve radiculopathy manifested prior to February 9, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.71a, 4.124a Diagnostic Code (DC) 5243, 8520, 8526 (2015).

4.  The criteria for entitlement to a rating of 10 percent for left lower extremity sciatic nerve radiculopathy manifested prior to February 9, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.71a, 4.124a Diagnostic Code (DC) 5243, 8520, 8526 (2015).
5.  The criteria for entitlement to a rating in excess of 20 percent for right lower extremity sciatic nerve radiculopathy manifested as of February 9, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.71a, 4.124a Diagnostic Code (DC) 5243, 8520, 8526 (2015).

6.  The criteria for entitlement to a rating of 20 percent for right lower extremity femoral nerve radiculopathy manifested as of March 27, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.71a, 4.124a Diagnostic Code (DC) 5243, 8520, 8526 (2015).

7.  The criteria for entitlement to a rating in excess of 10 percent for left lower extremity sciatic nerve radiculopathy manifested as of February 9, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.71a, 4.124a Diagnostic Code (DC) 5243, 8520, 8526 (2015).

8.  The criteria for a TDIU have not been met prior to February 9, 2012. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I. VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in October 2007, prior to the initial adjudication of the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-2 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

In full compliance with the prior remand, VA provided examinations in March 2014 to determine the severity of the Veteran's lumbar spine disability and neurological manifestations.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision. 

II. Factual Background and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10  (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009). 

Service connection for a lumbosacral spine disorder was established in an October 1977 rating decision, which assigned a 10 percent rating.  Later the rating was increased to 40 percent disabling in an April 2005 rating.  The Veteran submitted a claim for an increased rating in October 2007, after which the January 2008 rating decision on appeal denied his claim.  Later he was granted service connection for his bilateral lower extremity radiculopathy in a November 2014, which assigned separate 10 percent ratings for radiculopathies of the right femoral nerve and the left sciatic nerve; a 20 percent rating for radiculopathy of the right sciatic nerve and TDIU all dating back to February 9, 2012.  The evidence pertinent to all these matters is as follows.  

Records dated in 2006 that were considered in a December 2006 rating not on appeal are pertinent in that they reveal that he had radicular symptoms affecting his left lower extremity throughout the year, with an August 2006 note reporting 10/10 low back and left lower extremity pain in any position and intermittent numbness and tingling of left lower extremity to the toes, as well as subjective reports of weakness in that limb.  At the time his lumbar motion was severely limited by pain and he was unable to move more than 5 degrees in any direction.  He also had impaired sensation to light touch in the left lower extremity, and slight weakness in both legs, with 4/5 strength recorded.  However his reflexes were full 2+ bilaterally except for the hamstring which was 1+.  The X-ray in August 2006 revealed mild degenerative disease in his lumbar spine.  The same month he was noted to request a doctor's note authorizing an extra 30 days excused absence from work due to his back symptoms but the physician opined that he could walk to his job at a ticket desk, although he was restricted from heavy lifting.  He was also referred to behavioral management for exaggerated pain, as well as to physical therapy (PT) which he attended through October 2006, with treatment that included exercises and home use of a TENS unit that he continued to use ever since this time.  In September 2006 after an MRI which confirmed degenerative disc disease (DDD) of the lumbar spine, he was assessed with lumbar radiculopathy.  He was working light duty which he was expected to tolerate without heavy lifting.  See 47 page VBMS Medical Treatment Records-Government Facility entered 10/23/06 at pages 1-7, 14, 22-24.

When the Veteran underwent a VA examination in December 2006 he was described as having apparent exaggerated pain behavior out of proportion to his pathology.  He was retired from his job as an airport ticket agent.  He was noted to use a one point cane and lumbar corset.  He was able to perform activities of daily living and could put on socks and shoes.  No incapacitating episodes were reported.  On examination he was very resistant to motion beyond 10-15 degrees in any direction due to pain and squatting was very difficult.  He had normal muscle strength and no neurological deficits except for mild weakness of the extensor hallucis longus and quads.  There were no significant sensory deficits except for hyperesthesia in his bilateral lower extremities without dermatomal significance.  His reflexes were normal.  

Records dated in 2007 mainly focused on a left hip disorder of avascular necrosis (AVN) for which he underwent a total hip arthroplasty (THA).  However the records from this time did confirm low back pain with radiculopathy.  See Virtual VA medical records 83 pages entered 1/29/13 at pages 4-7, 20-40.  

A January 2008 VA examination noted continued back pain with intermittent left foot tingling, but with no other neurological issues such as bowel or bladder problems.  He used a cane partly for his back, and also used a corset, shower chair and raised toilet seat.  He could walk a few blocks with his cane.  Occupationally he had not worked since January 2007 due in part to the nonservice connected (NSC) left hip AVN surgery and his back pain.  Examination again was significant for his resisting movements due to pain, with flexion stopping at 20-30 degrees, extension from 10-20 degrees; bilateral lateral flexion about 15 degrees and rotations were 30 degrees bilaterally.  The examiner expressed that his rotations shouldn't be affected to that extent.  There were no decreases in any motions after repetitive testing but he did complain of pain.  Again decreased muscle strength was noted at 4+/5 in both hips, but there were no sensory deficits in the bilateral lower extremities.  His lumbar X-ray was stable since July 2006.  The examiner noted no history of physician prescribed bedrest.  

Records subsequent to this examination include those from October 2009 documenting right sided hip and low back pain radiating down the right leg with tingling and numbness, but no other neurological issues (such as bowel or bladder complaints).  The numbness in the right thigh was localized to a small rectangular area and an impression was given of meralgia paresthetics versus lumbar radiculopathy.   See VBMS-CAPRI 820 page VAMC records entered 11/19/14 at pages 731-732.  

Records from 2010 mainly focused on right hip complaints but a July 2010 VA general medical record noted a history of lumbar radiculopathy and mild DJD of the lumbar L4-5 as noted on an August 2006 MRI.  In an August 2010 pre-surgery note for right hip THA surgery that was later cancelled, he complained of a 4 year history of right hip and buttocks pain, but objectively sensation was intact in his right lower extremity, and only mild decreased strength of 4.5/5 was noted on quadriceps strength bilaterally.  His lumbar spine was described as limiting sitting to less than an hour due to buttocks pain.  He also reported difficulty getting in and out of cars.  He reported being able to walk half a block without an aid and could use stairs with rails.  He had no difficulty putting on shoes and socks.  See VBMS-CAPRI 820 page VAMC records entered 11/19/14 at pages 656, 681-682, 702.   In December 2010 he was seen by VA orthopedics for bilateral leg pain with numbness possibly emanating from the lumbosacral region, with multi-level degenerative changes most prominent at L4-5 Id at page 661. 

Records dated in 2011 include Social Security examinations from March 2011, April 2011 and July 2011, which revealed complaints of low back pain radiating down his left leg down the thigh in an L5 distribution.  He was able to walk one block, stand 30 minutes, and sit up to an hour.  He used a cane but was able to walk without it.  He had no numbness, tingling, weakness or giving way.  Bowel and bladder were intact and he was independent in activities of daily living.  He could put on socks and shoes by crossing his foot over his knee.  His lumbar spine range of motion continued to be severely limited with 5 degrees flexion, 7 degrees extension and 10 degrees side bending bilaterally with complaints of pain in all motions.  However he was able to sit in a chair with his spine flexed at 90 degrees.  Functionally he was deemed able to stand and walk up to 6 hours, sitting was unrestricted and no assistive devices were needed.  He could lift 10 pounds frequently and up to 20 pounds occasionally.  He could bend, stoop or crouch occasionally.  His work history of working as an airline ticket agent from June 1979 to October 2006 was noted to have included lifting luggage from 50 to 100 pounds, while his work as a safety coordinator from November 2002 to the present (2011) involved lifting no more than 10 pounds, but did involve standing, walking, stooping, reaching and handling objects.  See VBMS 92 pg SSA records 2 of 2 entered 7/18/14 at pages 39-41, 42-50, 52-53, 75-80.  

In addition to the findings from the Social Security examinations, the records from 2011 included VA records showing an ER admission in July 2011 for lumbar pain and right hip pain radiating to the right testicle, with a diagnosis made of lumbar pain with right leg sciatica from DDD.  See VBMS-CAPRI 820 page VAMC records entered 11/19/14 at pages at page 598.  On follow-up in August 2011, history and examination suggested right L5 radiculopathy as a component, but the nonservice-connected right hip AVN was deemed the likely cause of his right testicular pain.  Id at pages 589-592.  An October 2011 physical medicine and rehabilitation (PM&R) record noted low back pain radiating down both legs described as feeling like skin ripped to the bone and buttocks pain described as a sensation of being kicked.  Examination did not reveal any abnormal curvatures or flattening of the spine and no spasm on motions.  He did have neurological findings of decreased sensation to light touch over the right medial malleolus, but the remainder of sensations were intact.  His reflexes were diminished at 1+ at bilateral patellas and were not elicitable at the Achilles tendon bilaterally.  Strength testing was significantly limited by pain at 4/5 in the bilateral lower extremities.  He was also unable to extend his great toe for strength tests.  See VBMS-CAPRI 820 page VAMC records entered 11/19/14 at pages 636-638.  He is noted to have undergone right hip surgery in October 2011 which was to have been a replacement, but was aborted due to pus in his right hip.  See Virtual VA "UNKNOWN" 223 pages entered 1/29/13 (records from 10/21/11-11/7/11) at pages 174 and 130. 

The Veteran testified in February 2012 as to his symptoms worsening, and he described being unable to do much of anything due to back pain, including cutting grass, washing dishes or putting on his socks.  He confirmed numbness in both feet at the big toes.  Transcript pg 5-7, 15.  He described only being able to walk 2 minutes and spent most of the time in bed.  Transcript at 8-10.  He indicated that he didn't drive due to the position being too painful.  He described his neuropathy symptoms as a hot poker sensation down both legs.  Transcript at p 12.  He was noted to have a seated walker, but he also had reported recently undergoing hip surgery the previous month.  Transcript pages 5-7, 10.  

The records from 2012 revealed that at the end of January 2012, he successfully underwent right hip THA surgery.  Subsequent to this surgery, he reported in an April 2012 PM&R note that he still had pain suggestive of a right L5 radiculopathy with pain down both lower extremities right worse than left over the posterior legs down to his feet.  He also had bilateral general weakness in both lower extremities and increased pain when walking.  Physical examination continued to disclose severely restricted ranges of motion of the lumbosacral spine with only 10 degrees in all directions and tenderness to palpation.  Neurologically, his sensation was intact to light touch in both lower extremities from L2 through S2, with 2+ patellar reflexes and no elicitable Achilles reflexes bilaterally.  Minor weakness was still present, with 4+/5 strength of the left lower extremity and 4-/5 of the right lower extremity.  Although physical examination was suggestive of radiculopathy, an EMG from the prior year was said to not demonstrate one.  However his symptoms seemed to be progressing.  See VBMS-CAPRI 820 page VAMC records entered 11/19/14 at pages 207-208.  The same history was also noted in a June 2012 PM&R note which noted chronic low back pain with radiation down the entire right lower extremity to his toes.  Again decreased strength was noted with 4/5 strength and giveaway due to pain, however his sensation was intact.  Reflexes were 1+ with normal gait and posture.  His flexion was 10 degrees and he was unable to perform any other lumbar ranges of motion due to fear of pain.  Id at pages 198-201.  In July 2012 he was referred for epidural steroid injection but was reluctant to try it.  He underwent further physical therapy.  Records from 2013 are noted to focus on other medical problems besides lumbar spine issues, primarily shoulder problems.

On March 27, 2014 (but signed April 2014) the Veteran underwent a VA examination where he reported back pain starting in the morning which radiated down his bilateral lower extremities to his feet; again described as a hot poker sensation.  His limitations from his back disability included being unable to ride motorcycles or drive long distances.  He was prevented from using stairs and could only walk around in his house.  He described flare-ups which were like a sledgehammer and he treated with TENS and heat.  On examination he had 35 degrees flexion with pain at 30 degrees.  His extension and bilateral lateral flexions were all to 5 degrees and his bilateral rotations were to 10 degrees all with pain at these ranges.  After 3 repetitions all motions were unchanged except for flexion which was now reduced to 10 degrees.  However, he had no evidence of spasm or guarding resulting in abnormal contour.  His lower extremity strength was 5/5 except for the right great to extension which was 4/5.  There was no atrophy.  His reflexes were 1+ in both knees and ankles and sensory examination was all normal in both lower extremities from the upper anterior thighs to the toes.  His straight leg raise was positive for the right side but negative for the left side.  

His bilateral lower extremities had radicular pain described as severe, constant and intermittent, as well as severe paresthesias/dysthesias and moderate numbness.  Nerve root involvement was noted to be in the right lower extremity's femoral nerve from L2 through L4 and in the sciatic nerve in both the right and left lower extremities from L4-S3.  The radiculopathy was described as moderate in the right lower extremity and only mild in the left lower extremity.  However no other areas of neurological involvement (such as bowel or bladder) were reported.  He also had no evidence of ankylosis of the spine.  Although he had been confirmed with having intervertebral disc syndrome he had no incapacitating episodes.  He did have evidence of thoracic vertebral fracture with loss of 50 percent or more of vertebral height and had arthritis with MRI findings of degenerative changes most significant at L4-5.  The functional impacts regarding his work as a safety coordinator which required him to work in the field were that he had to quit partly due to his back disability and partly due to his non-service connected hip disabilities.  His pain could limit his range of motion at the extreme ends but the examiner was not able to speculate the extent.  See VBMS VA examination entered 4/4/14 beginning at page 4. 

The Veteran also underwent a peripheral nerves examination at the same time as the March/April 2014 spine examination.  See VBMS VA examination entered 4/4/14 beginning at page 24.  It was noted that his radiculopathy diagnoses dated back to 2006 with symptoms of persistent pain radiating down his bilateral lower extremities down to his feet again described as a hot poker sensation.  Other than the sensory examination, his physical examination findings were unchanged from the spine examination.  His sensory examination was normal in the left upper anterior thigh/knee and lower leg/ankle, but was decreased in the foot/toes (L5).  In the right lower extremity he had normal lower leg/ankle (L4/5/S1) but decreased sensation in the upper anterior thigh (L2); thigh/knee (L3/4) and foot/toes (L5).  There were no trophic changes.  The nerves affected were described as involving the right sciatic nerve with moderately severe incomplete paralysis and left sciatic nerve with mild incomplete paralysis.  No findings for the femoral nerve were discussed in the peripheral nerves examination.  

Records subsequent to his VA examination reveal that in August 2014 he was seen in the medical clinic for continued low back pain with no weakness or numbness in his legs and some lower lumbar paraspinal muscle spasm, but with normal gait and full 5/5 strength in his bilateral lower extremities.  He also underwent more physical therapy (PT) for the low back following an October 2014 consult in which he reported back pain in the S1 joints, right worse than left side, and expressed interest in PT and aquatic therapy.  Objective findings revealed guarded truncal movements, with similar findings of severely restricted motions as prior examinations.  His flexion was 10 degrees and the remaining motions were 0 degrees.  Straight leg raising was positive at 10 degrees.  He had 3/5 strength in the bilateral lower extremities.  No further tests were done due to pain score.  He was administered PT including aquatic therapy and follow-up PT records in November 2014 described his mid back as feeling good and he was improving with continued physical therapy and exercises, to the extent that by his third session he reported no pain.  See VBMS-CAPRI 820 page VAMC records entered 11/19/14 at pages 1, 3-6, 11.  

The Veteran's service-connected lumbosacral spine disability has been rated under DC 5243 for intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a.

Under DC 5243, intervertebral disc syndrome is to be evaluated under either General Rating Formula of Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula of Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees. The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.

In this case, the Board finds that the evidence does not support a rating in excess of 40 percent for the Veteran's service-connected lumbosacral spine disability for any portion of the rating period on appeal.

The above evidence shows that the Veteran retained forward flexion of the lumbar spine was consistently less than 30 degrees and he had significant limitations in all directions throughout the period on appeal.  However, even when his lumbar ranges of motion were reduced to 10 degrees or less as repeatedly shown in the treatment records, and the March 2014 VA examination (including additional limitation of motion due to pain, weakness, incoordination, or fatigability from flare-ups and repeated use), these severely restricted movements do not more closely resemble an unfavorable ankylosis of the entire thoracolumbar spine.  

In further finding against an increased evaluation, the Board notes that there is no evidence of ankylosis.  Generally, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  An ankylosed joint is more commonly referred to as "frozen." See e.g. Dorland's Illustrated Medical Dictionary 286 (32d ed.2012.  Again, while pain and discomfort significantly limited his motion, his lumbar spine was not shown to equate to being "frozen" and in fact at other times such as during the 2011 Social Security examinations he was noted able to sit with his spine flexed at 90 degrees, while all his motions were tested to be 10 degrees or less with only 5 degrees flexion.  In sum, the findings showing that his lumbar spine did not equate to an unfavorable ankylosis preclude a rating higher than 40 percent under the General Rating for Diseases and Injuries of the Spine.  

There is a diagnosis of intervertebral disc syndrome, but no showing of incapacitating episodes having a total duration of at least four weeks, which precludes a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, DCs 5242-5243.  None of the records addressing lumbar spine complaints throughout the pendency of this appeal are noted to reveal any instances of incapacitating episodes involving doctor prescribed bedrest, and the VA examinations throughout this appeal also have not found evidence of incapacitating episodes for VA purposes.  

The Board has also considered entitlement to separate evaluations for objective neurologic abnormalities, as outlined by Note (1) of the General Rating for Diseases and Injuries of the Spine. 

As previously noted a November 2014 rating granted service connection for bilateral lower extremity radiculopathy and assigned a 20 percent rating for the right radiculopathy of the sciatic nerve; a separate 10 percent for right radiculopathy of the femoral nerve and a separate 10 percent for left radiculopathy of the sciatic nerve.  The effective date for all these neurological radiculopathy was February 9, 2012 the date of his hearing.  The Board notes that the separate ratings were based on findings from the March 2014 VA examination that found radiculopathies affecting the femoral nerve of the right lower extremity and the sciatic nerves of the bilateral lower extremities.  
 
As the Veteran submitted his increased rating claim on October 3, 2007 this effective date does not cover the entire appeal period this effective date does not cover the entire period on appeal and the Board must determine whether the evidence demonstrates that any of these neurologic abnormalities were present earlier that the current rating assignment contemplates. 

With respect to the sciatic nerve, incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, a 60 percent rating when severe with marked muscular atrophy, and an 80 percent rating for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

For the anterior crural nerve (femoral), incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 30 percent rating when severe.  Neuritis of the foregoing affected nerve is evaluated as incomplete and/or complete paralysis of the nerve. 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8526, 8626. 

Peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.

The evidence supports separate compensable ratings for the bilateral lower extremity radiculopathies prior to February 9, 2012.  However it does not suggest that more than a 10 percent rating per nerve is warranted for the bilateral lower extremities radiculopathies of the sciatic nerves and the femoral nerve radiculopathy of the right lower extremity.  The evidence shows the presence of radiculopathy as early as 2006, with a diagnosis in September 2006, and in December 2006 the radiculopathy was said to affect the left lower extremity, although the VA examination from the same month suggested exaggerated pain behavior with no evidence of significant deficits other than mild weakness of extensor hallucis longus and bilateral quadriceps and no significant sensory deficits except for hyperesthesia in the bilateral lower extremities without dermatomal significance.  

The radicular symptoms prior to February 9, 2012 are noted to affect the bilateral lower extremities intermittently.  This is shown in the January 2008 VA examination which reported left lower extremity symptoms of foot tingling and decreased muscle strength in both hips, without sensory deficits.  Later in October 2009, the right lower extremity had radicular manifestations of tingling and numbness localized to a small rectangular area in the right thigh.  The findings from 2010 continue to suggest only mild symptoms, with an August 2010 pre-surgery record showing intact sensation and only mild decreased strength of 4.5 in both quadriceps.  Likewise the 2011 records only suggest intermittent episodes of radicular symptoms with subjective symptoms of L5 radicular pain down the left lower extremity but no numbness, tingling or giving way shown in Social Security examinations from March 2011, April 2011 and July 2011.  He was noted to have a flare-up including right leg sciatica in July 2011.  Later in October 2011 he had a flare-up of radicular symptoms with some objective evidence of decreased sensation over the right medial malleolus with intact sensation elsewhere in the bilateral lower extremities.  

The above-described symptoms are suggestive of no more than a mild incomplete paralysis affecting the sciatic nerves in the bilateral lower extremities and a mild incomplete paralysis affecting the femoral nerve of the right lower extremity prior to February 9, 2012.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8526.  Thus the Board finds the evidence from the pendency of this claim prior to February 9, 2012 warrants a 10 percent rating, but no more for the radicular symptoms affecting the femoral nerve of the right lower extremity and additionally separate 10 percent ratings each for the radicular symptoms affecting the sciatic nerves of both the right and left lower extremities.  

As to whether higher ratings are warranted for radicular symptoms after February 9 2012, the evidence prior to the March 2014 VA examination does not reflect that the radiculopathies affecting the bilateral lower extremities warrant disability ratings in excess of the ratings assigned effective February 9, 2014.  The records from July 2012 are noted to have revealed intact sensation although his strength was 4/5 and reflexes were 1+.  Later the records from 2013 are not shown to disclose significant findings regarding radicular symptoms.  The evidence fails to show radicular symptoms that are more than a moderate incomplete paralysis affecting the right femoral nerve and left sciatic nerve or a moderate incomplete paralysis of the right sciatic nerve.  Therefore ratings in excess of 20 percent for the right sciatic nerve radiculopathy and in excess of 10 percent for a left sciatic nerve radiculopathy and a right femoral nerve radiculopathy are not warranted for the period from February 9, 2012 to March 27, 2014.  

As of March 24, 2014, the date of the VA spine/peripheral nerve examinations, the Board finds that the evidence does warrant a 20 percent rating for the right femoral nerve radiculopathy, but no increase in the ratings for the right sciatic nerve radiculopathy (rated at 20 percent) or the left sciatic nerve radiculopathy (rated at 10 percent).  In determining this, the Board notes that the findings from the March 2014 VA examinations for the spine and peripheral nerves are somewhat conflicting as to the appropriateness of the ratings to be assigned.  The spine examination, which identified the specific nerves involved as the sciatic and femoral nerves on the right lower extremity and the sciatic nerve of the left lower extremity, is noted to have described the radiculopathy as "moderate" for the right lower extremity and "mild" for the left lower extremity.  In regard to objective findings, he was noted to have full 5/5 strength in both lower extremities, except for the right great toe extension, and sensory examination was fully normal in the bilateral lower extremities from the thighs to toes.  His reflexes were 1+ and his subjective complaints were of severe radicular pains.  

Further complicating matters is the fact that the peripheral nerves examiner described the right sciatic nerve as having "moderately severe" incomplete paralysis while the left sciatic nerve had mild incomplete paralysis.  No comments were made by this examiner about the femoral nerve involvement.  Although describing the right sciatic nerve involvement as "moderately severe" the objective findings from the physical examination itself contradict this conclusion.  The findings for strength and reflexes were identical to those shown in the lumbar spine examination.  Sensory examination differed in that the left lower extremity was completely normal except for decreased sensation at the toes (L5) , while the right lower extremity disclosed decreased sensation in the upper anterior thigh (L2); thigh/knee (L3/4) and foot/toes (L5).  No trophic changes were shown in either extremity.  Thus, although the peripheral nerves examiner described moderately severe findings for the right sciatic nerve radiculopathy, mild findings for the left sciatic nerve radiculopathy and no findings for the right femoral nerve radiculopathy, the objective evidence provided by this examination is more consistent with the conclusions drawn by the spine examiner who described "moderate" radiculopathy for the entire right lower extremity and "mild" radiculopathy for the left lower extremity.  The evidence subsequent to this examination is not shown to reflect worsening symptoms of the radiculopathy, with no weakness or numbness reported in August 2014.  Although he temporarily had 3/5 strength in his lower extremities in October 2014 along with back pain in the S1 joints, he is noted to have improved with physical therapy in November 2014. 

Thus, with application of the benefit of the doubt and a reading of the findings from both the spine and peripheral nerves examination from March 27, 2014, the Board does find the evidence to warrant an increase in the rating for the radiculopathy affecting the right femoral nerve from 10 percent to 20 percent as of the date of this examination.  However, even acknowledging that the peripheral nerves examiner described the right sciatic nerve radiculopathy as "moderately severe" the Board finds that the evidence does not reflect more than moderate impairment for this nerve and the preponderance of the evidence is a rating in excess of the 20 percent rating currently assigned for this right sciatic nerve radiculopathy.  Likewise, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent disabling for the left sciatic nerve radiculopathy.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520, 8526.  

In sum, the weight of the evidence is against a rating in excess of 40 percent for the Veteran's service-connected lumbosacral spine disability throughout the pendency of this appeal.  Nevertheless, the Board finds that prior to February 9, 2012 the Veteran is entitled to separate compensable ratings for radicular symptoms affecting his bilateral lower extremities, specifically a 10 percent rating for the right sciatic nerve; a 10 percent rating for the right femoral nerve and a 10 percent rating for the left sciatic nerve.  As of February 9, 2012 but prior to March 27, 2014, the ratings for the radicular symptoms are not shown to warrant ratings in excess of 20 percent for the right sciatic nerve; 10 percent for the right femoral nerve and 10 percent for the left sciatic nerve.  Finally the Board finds that as of March 27, 2014 a 20 percent rating is warranted for the right femoral nerve radiculopathy; but ratings in excess of 20 percent for the right sciatic nerve radiculopathy and in excess of 10 percent for the left sciatic nerve radiculopathy are not warranted.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary. See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria consider both orthopedic and neurological symptoms, and associated symptoms including functional limitations caused by such symptoms.  The Veteran has not reported any symptoms associated with his disability not considered by the criteria, and the rating code is sufficient to rate his disability picture.  Following Mittleider, there are no symptoms that have not been considered in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson  v. McDonald, 762 F.3d 1362 (2014).  As the first step of Thun was not satisfied, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16. 

Entitlement to TDIU prior to February 9, 2012

The Board notes that TDIU is in effect as of February 9, 2012, but as this does not extend to the full pendency of this claim, it must consider whether TDIU prior to this date is warranted.  The Board finds that a total disability rating for individual unemployability (TDIU) is not warranted prior to February 9, 2012. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.   

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a) (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16(a)  (2015). 

Otherwise, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b) (2015).  If 4.16(a) is not met, the case shall be submitted to the Director of the Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities. Id.  

Per the Board's decision to grant separate compensable ratings each for radiculopathies affecting the bilateral lower extremities prior to February 9, 2012, the combined rating for his service connected disabilities prior to that date is noted to be 60 percent pursuant to 38 C.F.R. § 4.25.  This is based on service connected disabilities of the lumbar spine rated as 40 percent disabling; radiculopathy of the right sciatic nerve rated as 10 percent disabling; radiculopathy of the right femoral nerve rated as 10 percent disabling; radiculopathy of the left sciatic nerve rated as 10 percent disabling and neurodermatitis of the left buttock rated as 10 percent disabling.  Thus the schedular criteria for TDIU is not met; the Board is to consider whether 38 C.F.R. § 4.16(b)  is for application.  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  Van Hoose, 4 Vet. App. at 363   citing 38 C.F.R. §§ 4.1, 4.15.  The assignment of a rating evaluation is itself recognition of industrial impairment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  Van Hoose, 4 Vet. App. at 363. 

The Board finds that a TDIU rating is not warranted prior to February 9, 2012.  Although the evidence revealed that he had taken an early retirement from his job as an airport ticket agent around October 2006 and that he had not worked since January 2007, his unemployment was noted to be at least in part due to a non-service connected hip disability in addition to back pain.  See VA examination dated in January 2008 which noted he worked as a painting inspector, see also December 2006 VA examination discussing retirement date of October 2006.  

Social Security records are noted to include significant findings regarding his functional limitations for work purposes on examinations of March 2011 and April 2011 (and one signed July 7, 2011).  Of note his functional assessments which included examinations of his lumbar spine disorder, are shown to include findings showing he could stand and walk up to 6 hours during a work day, and perform occasional bending, stooping and crouching, with occasional lifting up to 20 pounds and frequent lifting up to 10 pounds.  He was noted to have had an occupational history of working as an airline ticket agent from 1979 to October 2006, and as of March 2011 he was presently still working as a safety coordinator for a painting contractor since November 2003.  See VBMS 92 pg SSA records 2 of 2 entered 7/18/14 at pages 39-41, 42-50, 52-53, 75-80.  Further, the evidence shows that in addition to his lumbar spine disability and his radicular symptoms, his ability to work was significantly affected by nonservice-connected disabilities affecting both hips and requiring replacement surgeries prior to February 9, 2012.  

In sum, the Board finds a referral for an extraschedular rating for TDIU is not warranted prior to February 9, 2012. In reaching this conclusion, the Board has taken into account the Veteran's current symptoms, past vocational experience, and education.  The Board does not find a factor in the Veteran's case that takes him "outside the norm of other veterans."  Van Hoose, 4 Vet. App. at 363. 

The benefit of the doubt rule is not for application and the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to a rating in excess of 40 percent for a lumbar spine disability of anomalous lumbosacral joint with scoliosis is denied.

Entitlement to a rating of 10 percent for radiculopathy of sciatic nerve of the right lower extremity, prior to February 9, 2012 is granted.

Entitlement to a rating of 10 percent for radiculopathy of the femoral nerve of the left lower extremity, prior to February 9, 2012 is granted.

Entitlement to a rating of 10 percent for radiculopathy of the sciatic nerve of the left lower extremity, prior to February 9, 2012 is granted.

Entitlement to a rating of 20 percent for radiculopathy of the femoral nerve of the right lower extremity is granted as of March 24, 2014.


A rating in excess of 20 percent for radiculopathy of the sciatic nerve of the right lower extremity is denied as of February 9, 2012.

A rating in excess of 10 percent for radiculopathy of the sciatic nerve of the left lower extremity is denied as of February 9, 2012.

Entitlement to TDIU is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


